         Case 2:18-cv-01771-RFB-BNW Document 62 Filed 12/28/20 Page 1 of 2




 1 DICKINSON WRIGHT PLLC
   MICHAEL N. FEDER
 2 Nevada Bar No. 7332
   Email: mfeder@dickinsonwright.com
 3 GABRIEL A. BLUMBERG
   Nevada Bar No. 12332
 4 Email: gblumberg@dickinsonwright.com
   3883 Howard Hughes Parkway, Suite 800
 5 Las Vegas, Nevada 89169
   Tel: (702) 550-4400
 6 Fax: (844) 670-6009

 7 HODGSON RUSS LLP
   MARK A. HARMON (Admitted Pro Hac Vice)
 8 Email: MHarmon@hodgsonruss.com
   ERIN N. TESKE (Admitted Pro Hac Vice)
 9 Email: ETeske@hodgsonruss.com
   605 Third Avenue, Suite 2300
10 New York, New York 10158
   Tel: (646) 218-7616
11 Fax: (646) 943-7073

12 Attorneys for Defendant/Third-Party Plaintiff
   Pacific Stock Transfer Company
13
                             UNITED STATES DISTRICT COURT
14                                  DISTRICT OF NEVADA
15 STEVE A. CLAUS AND MARK                  Case No. 2:18-cv-01771-RFB-BNW
   ZOUZALIK,
16
              Plaintiffs,
17                                          STIPULATION AND ORDER TO
         vs.                                EXTEND TIME TO FILE JOINT
18                                          PRETRIAL ORDER
   PACIFIC STOCK TRANSFER COMPANY,
19
              Defendant.
20
   PACIFIC STOCK TRANSFER COMPANY,
21
              Third Party Plaintiff,
22
         vs.
23
   AMERICATOWNE HOLDINGS, INC.,
24

25              Third Party Defendant.
26

27

28
          Case 2:18-cv-01771-RFB-BNW Document 62 Filed 12/28/20 Page 2 of 2




 1          WHEREAS, Pacific Stock Transfer Company (“PST”) and AmericaTowne Holdings, Inc.

 2 (“AHI”) are working to prepare a joint pretrial order; and

 3          WHEREAS, pursuant to the Court’s directive in the Minutes of Proceedings at Docket

 4 Number 60, the joint pretrial order is to be submitted by December 25, 2020; and

 5          WHEREAS, the parties agree that, with the approaching holidays, they need additional

 6 time to finalize the joint pretrial order; therefore

 7          IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned

 8 counsel for Third-Party Plaintiff PST and Third-Party Defendant AHI that the deadline for

 9 submitting the joint pretrial order be and hereby is extended until January 4, 2021.

10 Dated: December 28, 2020

11   DICKINSON WRIGHT PLLC                                CORY READE DOWS & SHAFER

12
       /s/: Michael N. Feder                                /s/: Jay A. Shafer
13   MICHAEL N. FEDER                                     JAY A. SHAFER
     Nevada Bar No. 7332                                  Nevada Bar No. 9184
14
     Email: MFeder@dickinsonwright.com                    Email: jshafer@crdslaw.com
15   3883 Howard Hughes Parkway, Suite 800                1333 North Buffalo Drive, Suite 210
     Las Vegas, Nevada 89169                              Las Vegas, Nevada 89128
16   Tel: (702) 550-4400                                  Tel: (702) 794-4411
17   HODGSON RUSS LLP                                     PAESANO AKKASHIAN APKARIAN PC
     MARK A. HARMON                                       DEVIN BONE
18
     (Admitted Pro Hac Vice)                              (Admitted Pro Hac Vice)
19   Email: MHarmon@hodgsonruss.com                       Email: dbone@paalawfirm.com
     605 Third Avenue, Suite 2300                         7457 Franklin Road, Suite 200
20   New York, New York 10158                             Bloomfield Hills, Michigan 48301
     Tel: (646) 218-7616                                  Tel: (248) 792-6886
21

22   Attorneys for Defendant-Third Party                  Attorneys for Third-Party Defendant
     Plaintiff Pacific Stock Transfer Company             AmericaTowne Holdings, Inc.
23

24 IT IS SO ORDERED.

25 Dated: ______________
           December 28, 2020.
                                                          DISTRICT COURT JUDGE
26

27

28
                                                      2
